PER CURIAM:
Petition for writ of habeas corpus filed pro se by Robert W. Jones, an inmate of the Montana State Prison. Petitioner makes four contentions: (1) That Section 94-4713, R.C.M.1947, is unconstitutional; (2) that he was denied equal protection and due process when the. court reporter was permitted to testify as a witness upon the district court trial; (3) that Article III, section 8, of the Constitution of the State of Montana, and sections 94-4909, 94-4910 and 94-4911, R.C.M.1947, are unconstitutional; and (4) that the statute permitting the charging of prior convictions in an information is unconstitutional.
We find no merit in the first contention, in our opinion the statute is constitutional. Petitioner in a previous ap*306plication referred to this same section, though making a different contention than here. See Petition of Jones, 144 Mont. 13, 393 P.2d 780.
As to the second contention, this same question was raised upon the appeal by petitioner from his conviction and decided adversely to him. See State v. Jones, 143 Mont. 155, 387 P.2d 913.
As to the third contention this manner of procedure was discussed and held to be constitutional in State v. Brett, 16 Mont. 360, 40 P. 873, decided in 1895, and such ruling has been followed by this court since that time.
Under his fourth contention petitioner contends that statutes permitting the charging of prior convictions in an information are unconstitutional. We disagree and hold that such statutes are not subject to constitutional objections.
No merit appearing the writ is denied and the proceeding is dismissed.